Exhibit 10.3

MUTUAL SEPARATION AGREEMENT AND MUTUAL RELEASE

This Mutual Separation Agreement and Mutual Release (“Agreement”) is made by and
between Steven S. Sandoval, Sr. (“Executive”) and Pfenex Inc. (the “Company”)
(jointly referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Executive is currently employed as the Company’s Chief Manufacturing
Officer;

WHEREAS, Executive signed an Executive Employment Agreement with the Company on
September 20, 2016 (the “Employment Agreement”);

WHEREAS, Executive signed the At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company on
September 26, 2016 (the “CIIA”);

WHEREAS, Executive signed an Indemnification Agreement with the Company, dated
September 26, 2016 (the “Indemnification Agreement”);

WHEREAS, Executive previously was granted an option to purchase shares of the
Company’s common stock (the “Option”) pursuant to the terms of the Company’s
2016 Inducement Equity Incentive Plan (the “2016 Plan”) and individual award
agreement thereunder (the “Stock Option Agreement” and together with the 2016
Plan, the “Equity Agreements”);

WHEREAS, Executive’s employment with the Company is terminating effective
September 8, 2017 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees, as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1.    Consideration. In exchange for Executive’s execution and non-revocation of
this Agreement and the execution of the resignation letter appended as Exhibit B
prior to or contemporaneously with this Agreement:

a.    Separation Payments. The Company agrees to make continuing payments to
Executive for a period of nine (9) months at a rate equal to seventy-five
percent (75%) of Executive’s base salary as currently in effect, divided by nine
(9), for an aggregate total of $222,207 (the “Separation Payments”). The
Separation Payments will be paid to Executive, less applicable withholdings, in
installments, with the first payment to commence on the first Company payroll



--------------------------------------------------------------------------------

date immediately following the thirtieth (30th) day after the Separation Date
and which first payment will include the Separation Payments that otherwise
would have been paid to Executive within the first thirty (30) days following
the Separation Date. Additionally, the Company will not seek repayment of any of
the Relocation Bonus, as set forth in your Employment Agreement, and hereby
waives any right to seek any such repayment.

b.    COBRA. If Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will reimburse Executive for
the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to the Separation Date) until the earlier of (i) a period of
nine (9) months from the date of termination or (ii) the date upon which
Executive and/or Executive’s eligible dependents are no longer eligible for
COBRA continuation coverage (the “COBRA Reimbursements”). The COBRA
Reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy.

c.    No Further Severance. Except as explicitly set forth in this Agreement,
Executive acknowledges and agrees that he is not entitled to receive any
severance compensation or post-termination benefits from the Company, including,
but not limited to, the payments described in Section 6 of the Employment
Agreement. Executive hereby acknowledges that without this Agreement, he is not
otherwise entitled to the consideration listed in this Section 1 or any other
severance or separation benefits from the Company.

2.    Termination. Effective as of the Separation Date, Executive’s employment
with the Company is terminated, and Executive will no longer serve in any
positions Executive occupied with the Company or any subsidiary or affiliate of
the Company.

3.    Stock. For the purposes of determining the number of shares of Company
common stock that Executive is entitled to purchase from the Company pursuant to
the exercise of the Option, Executive will be considered to have vested only up
to the Separation Date. Executive acknowledges that as of the Separation Date,
Executive has not vested in any shares subject to the Option.

4.    Benefits. Executive’s health insurance benefits shall cease on the last
day of the month in which Executive’s employment terminates, subject to
Executive’s right to continue Executive’s health insurance under COBRA.
Executive’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in stock options, participation in the
Company’s 2014 Employee Stock Purchase Plan, and the accrual of bonuses,
vacation, and paid time off, cease as of the Separation Date.

5.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.



--------------------------------------------------------------------------------

6.    Executive’s Release of Claims. Executive agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, professional employer
organization or co-employer, insurers, trustees, divisions, and subsidiaries,
and predecessor and successor corporations and assigns, (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c.    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;

d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Immigration Reform and
Control Act, the California Family Rights Act, the California Labor Code, the
California Workers’ Compensation Act, and the California Fair Employment and
Housing Act;

e.    any and all claims for violation of the federal or any state constitution;

f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and



--------------------------------------------------------------------------------

h.    any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not necessarily limited to, any Protected Activity
(as defined below), nor any indemnification rights available under Executive’s
Indemnification Agreement, Company Bylaws, Company insurance policy, or under
applicable law. Any and all disputed wage claims that are released herein shall
be subject to binding arbitration in accordance with Section 19, except as
required by applicable law. This release does not extend to any right Executive
may have to unemployment compensation benefits.

7.    Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Executive agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date.
Executive acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that he has been advised by this writing that:
(a) he should consult with an attorney prior to executing this Agreement, (b) he
has twenty-one (21) days within which to consider this Agreement, (c) he has
seven (7) days following his execution of this Agreement to revoke this
Agreement, (d) this Agreement shall not be effective until after the revocation
period has expired, and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the twenty-one (21)-day period identified above, Executive
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the twenty-one (21)-day period.

8.    Company’s Release of Claims Against Executive. Company hereby waives its
right to any claims, causes of action, rights, and/or remedies it might have
against Executive as of the Separation Date. Notwithstanding any release
provided for herein, this Agreement shall not serve to release any claims by the
Company against Executive for any claims relating to fraud, embezzlement,
misappropriation of the Company’s trade secrets, or conduct that is in violation
of criminal law.

9.    California Civil Code Section 1542. The Parties acknowledge that they have
been advised to consult with legal counsel and are familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER



--------------------------------------------------------------------------------

FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

The Parties, being aware of said code section, agree to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect.

10.    No Pending or Future Lawsuits. Each Party represents that each has no
lawsuits, claims, or actions pending in each’s name, or on behalf of any other
person or entity, against the other Party (including Company Releasees). Each
Party also represents that each does not intend to bring any claims on each’s
own behalf or on behalf of any other person or entity against the other Party or
any of the other Releasees.

11.    Confidentiality. Subject to Section 14 governing Protected Activity,
Executive agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”). Except as required by law, Executive may disclose Separation
Information only to Executive’s immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive’s attorney(s), and
Executive’s accountant(s) and any professional tax advisor(s) to the extent that
they need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Executive agrees that
Executive will not publicize, directly or indirectly, any Separation
Information. Executive acknowledges and agrees that the confidentiality of the
Separation Information is of the essence. The Parties agree that if the Company
proves that Executive breached this Confidentiality provision, the Company shall
be entitled to an award of its costs spent enforcing this provision, including
all reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Executive’s
breach, except to the extent that such breach constitutes a legal action by
Executive that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Executive from Executive’s obligations hereunder,
nor permit Executive to make additional disclosures. Executive warrants that
Executive has not disclosed, orally or in writing, directly or indirectly, any
of the Separation Information to any unauthorized party.

12.    Trade Secrets and Confidential Information/Company Property; Insider
Trading Policy. Executive reaffirms and agrees to observe and abide by the terms
of the restrictions set forth in the CIIA, specifically including the provisions
therein regarding nondisclosure of the Company’s trade secrets and confidential
and proprietary information. Notwithstanding anything in the CIIA, Executive
further acknowledges that “Confidential Information” (as defined in the CIIA)
does not include any of the foregoing items that have become publicly known and
made generally available through no wrongful act of Executive’s or of others who
were under confidentiality obligations as to the item or items involved or
improvements or new versions thereof. Executive hereby grants consent to
notification by the Company to any new employer about Executive’s obligations
under this Section. Executive represents that Executive has not to date misused
or disclosed Confidential Information to any unauthorized party. Executive
acknowledges and agrees to continue to abide by the terms and conditions of the
Company’s Insider Trading Policy in accordance with its terms.

13.    No Cooperation. Subject to Section 14 governing Protected Activity,
Executive agrees that Executive will not knowingly encourage, counsel, or assist
any attorneys or their clients



--------------------------------------------------------------------------------

in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by any third party against any of the Releasees,
unless under a subpoena or other court order to do so or as related directly to
the ADEA waiver. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
Executive cannot provide counsel or assistance.

14.    Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity, including filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Executive understands that in connection with such Protected Activity, Executive
is permitted to disclose documents or other information as permitted by law,
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information to any parties other than
the Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications or attorney work product. Any language in the Employment
Agreement regarding Executive’s right to engage in Protected Activity that
conflicts with, or is contrary to, this Section is superseded by this Agreement.
In addition, pursuant to the Defend Trade Secrets Act of 2016, Executive is
notified that an individual will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
(i) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

15.    Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Executive shall direct any inquiries by potential future
employers to the Company’s human resources department, which shall provide only
the Executive’s last position and dates of employment. The Company agrees to
refrain from any disparagement, defamation, libel or slander of Executive.
Executive understands that the Company’s obligations under this paragraph extend
only to the Company’s current executive officers and members of its Board of
Directors and only for so long as each officer or member is an employee or
Director of the Company. Protected Activity is expressly excluded from this
paragraph.



--------------------------------------------------------------------------------

16.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Executive acknowledges and agrees that any material breach of
this Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver under the ADEA in this Agreement, or of any provision of the CIIA, shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Executive under this Agreement and to obtain damages,
except as provided by law or as otherwise provided herein.

17.    No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

18.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

19.    ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO, CA,
BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW,
INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT WHERE PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE



--------------------------------------------------------------------------------

ARBITRATION AGREEMENT CONTAINED IN THIS SECTION CONFLICT WITH ANY OTHER
ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS
ARBITRATION AGREEMENT SHALL GOVERN.

20.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the
Releasees harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.

21.    Section 409A. It is intended that this Agreement comply with, or be
exempt from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The
Company and Executive will work together in good faith to consider either
(i) amendments to this Agreement; or (ii) revisions to this Agreement with
respect to the payment of any awards, which are necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A. In no event will the Releasees
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.

22.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that Executive has the capacity to act on
Executive’s own behalf and on behalf of all who might claim through Executive to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

23.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

24.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the ADEA waiver in this
Agreement, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

25.    Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and



--------------------------------------------------------------------------------

Executive hereby waives any right, or alleged right, of employment or
re-employment with the Company.

26.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the confidentiality and inventions assignment provisions
incorporated by reference in the CIIA, the Indemnification Agreement, the
Company’s Insider Trading Policy, and the Equity Agreements. Nothing in this
Agreement shall alter Executive’s indemnification and advancement rights granted
by the Indemnification Agreement, Company Bylaws, Company insurance policy, or
by applicable law.

27.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and the Chief Executive Officer of the Company.

28.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions.

29.    Effective Date. Executive understands that this Agreement shall be null
and void if not executed by Executive within twenty-one (21) days. Each Party
has seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Executive signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).

30.    Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, or other electronic transmission or signature.

31.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that:

 

  (a) Executive has read this Agreement;

 

  (b) Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel;

 

  (c) Executive understands the terms and consequences of this Agreement and of
the releases it contains;

 

  (d) Executive is fully aware of the legal and binding effect of this
Agreement; and



--------------------------------------------------------------------------------

  (e) Executive has not relied upon any representations or statements made by
the Company that are not specifically set forth in this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      STEVEN S. SANDOVAL, SR., an individual Dated: September 7, 2017      

/s/ Steven S. Sandoval, Sr.

      Steven S. Sandoval, Sr.       PFENEX INC. Dated: September 7, 2017      
By  

/s/ Evert B. Schimmelpennink

        Evert B. Schimmelpennink         Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

PFENEX, INC. TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, any other documents or property, or reproductions of any and all
aforementioned items belonging to Pfenex Inc. (the “Company”). Notwithstanding
the foregoing, I understand that I may keep a copy of the Company’s employee
handbook and personnel records relating to me.

I understand that pursuant to the protected activity exclusion described in the
proposed settlement and release agreement, I am obligated to preserve, as
confidential, all Company confidential information and associated third party
confidential information, including trade secrets, confidential knowledge, data,
or other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs,
databases, other original works of authorship, customer lists, business plans,
financial information, or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants, or licensees.

After leaving the Company’s employment, I will be employed by
                                         in the position of
                                        .

 

Date: September 7, 2017  

/s/ Steven S. Sandoval, Sr.

  Signature  

Steven S. Sandoval, Sr.

  Name of Executive (typed or printed) Address for Notifications:  

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

LETTER OF RESIGNATION

September 7, 2017

To the Board of Directors of Pfenex:

I hereby resign as the Chief Manufacturing Officer of Pfenex Inc.
(the “Company”) and as an officer of any subsidiaries of the Company effective
as of September 8, 2017 (the “Effective Date”). Following the Effective Date, I
will cease to represent myself as an officer or executive of the Company, will
not perform any managerial duties on behalf of the Company, and will cease to be
a signatory for, and to otherwise obligate, the Company.

I also agree to execute any necessary documents or other forms necessary to
effectuate or document my resignation as a matter of local, state, federal or
international law.

Yours Truly,

Steven S. Sandoval, Sr.

/s/ Steven S. Sandoval, Sr.